Citation Nr: 0108194	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.

The Board notes that on the veteran's substantive appeal, VA 
Form 9, received at the RO in April 2000, he requested a BVA 
hearing at a local VA office.  However, later that same 
month, the veteran notified the RO to cancel his request for 
a BVA hearing, and to schedule him for a local hearing at the 
RO.  That hearing was held in June 2000.


FINDINGS OF FACT

1.  In an unappealed June 1990 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
hearing loss and tinnitus.

2.  The evidence associated with the claims file subsequent 
to the June 1990 rating decision is duplicative or cumulative 
of previously submitted materials; is not probative of the 
issue presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for hearing loss and 
tinnitus. 



CONCLUSIONS OF LAW

1.  The June 1990 rating decision that denied service 
connection for hearing loss and tinnitus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the veteran's claim of entitlement to 
service connection for hearing loss and tinnitus.  
Essentially, the veteran maintains that he developed hearing 
loss and tinnitus during military service, and has had 
continuous problems with his hearing ever since service.  The 
Board observes that the veteran's claim was first considered 
and denied in a June 1990 rating decision.  The basis of that 
denial was that the evidence failed to show a nexus between 
the veteran's current disability and any incident of service.  
The veteran was notified of that decision and his appellate 
rights by VA letter dated July 1990.  The veteran did not 
initiate a timely appeal as to that decision and it became 
final.  See 38 U.S.C.A. § 7105(a)(c).   

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

In this case, the veteran submitted an application to reopen 
his claim for service connection for hearing loss and 
tinnitus in June 1999.  In a letter dated November 1999, the 
RO informed the veteran that in order to reopen his claim of 
entitlement to service connection for hearing loss and 
tinnitus, he needed to submit new and material evidence i.e. 
medical evidence showing that any current hearing loss and 
tinnitus were related to an incident of service.  As 
previously noted, the basis for the denial of service 
connection in the June 1990 rating decision was that there 
was no showing that the veteran's current hearing loss and 
tinnitus were incurred in or aggravated during military 
service.  See 38 C.F.R. § 3.303(a). 

Evidence present at the time of the June 1990 rating decision 
included the veteran's service medical records, treatment 
records from Robert T. Longshore, M.D., for the period of 
March 1972 to February 1990, and an April 1990 audiological 
evaluation by the VA, which contained complaints of tinnitus 
and evidence of hearing loss.  Evidence associated with the 
veteran's claims file subsequent to the June 1990 rating 
decision includes an outpatient treatment record dated August 
1997, and a VA outpatient record dated in 1998 from the VA 
Medical Center (VAMC) in Cincinnati, Ohio.  Those records 
appear to support findings of current hearing loss, although 
they are devoid of complaints for tinnitus.  Additionally, 
the record contains the veteran's August 1999 statement in 
connection with his application to reopen his claim for 
service connection for hearing loss and tinnitus, and a 
transcript of a hearing held at the RO in June 2000, in which 
the veteran testified about his hearing loss and tinnitus.

The Board finds that the evidence associated with the 
veteran's claims file subsequent to the June 1990 decision is 
not new and material, and there is no basis to reopen the 
veteran's claim for service connection for hearing loss and 
tinnitus.  Certain recent evidence of record may be new, in 
that it was not previously of record, but it is essentially 
cumulative or duplicative of evidence already of record.  In 
that regard, the evidence of record at the time of the June 
1990 rating decision included findings of a current diagnosis 
of hearing loss, as well as complaints of tinnitus.  However, 
there was no evidence of a medical nexus linking any current 
hearing disability to the veteran's period of military 
service.  Notably, such evidence has not been added to the 
claims file.  Rather, the "new" evidence merely reiterates 
a current diagnosis of hearing loss and complaints of 
tinnitus.  At this time, the Board would note that the VAMC 
treatment records dated August 1997 and 1998 were silent as 
to complaints of tinnitus.  As such, the Board finds that the 
"new" evidence of record is not material, and thus, not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

The Board does not question the credibility of the veteran's 
testimony that he currently has hearing loss and tinnitus, 
and that he did not have a problem with hearing or tinnitus 
prior to entering active military service.  However, such 
testimony is not "new" evidence, as it is essentially 
duplicative of the veteran's contentions at the time of the 
prior final denial of his claim for service connection.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, the 
veteran's statements are not "material" evidence since, as 
a layman, he is not competent to give a medical opinion on 
the diagnosis or etiology of a disorder, and his statements 
on such matters do not constitute material evidence to reopen 
his claim for service connection.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  In short, for the reasons described above, 
the Board finds that new and material evidence has not been 
presented to reopen the veteran's claim for entitlement to 
service connection for hearing loss and tinnitus, and the 
appeal is denied.   The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim and to explain why his current attempt to 
reopen the claim fails.  In that regard, the veteran must 
present new and material evidence to reopen his claim.  Such 
evidence would include medical evidence that the veteran 
currently has hearing loss and tinnitus, as well as medical 
evidence of a causal relationship between any current hearing 
loss and tinnitus, and an incident of the veteran's military 
service.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hearing loss and tinnitus, 
and the appeal is denied.



		
	L. HELINKSI
	Acting Member, Board of Veterans' Appeals



 

